                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    JOSE VELEZ,                                          CASE NO. 19-cv-02005-YGR
                                   7                  Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   8            vs.

                                   9    ZEVGOLATIO CORPORATION, ET AL.,
                                  10                  Defendants.

                                  11           TO COUNSEL AND ALL PARTIES OF RECORD: This is the third order the Court has
                                  12   had to issue in an attempt to confirm compliance with General Order 56. The Court will allow the
Northern District of California
 United States District Court




                                  13   parties one final opportunity to comply before assessing sanctions against each in the amount of
                                  14   $200.
                                  15           General Order ¶ 7(c) provides that “[e]ach party shall be represented at the joint site
                                  16   inspection by a person with knowledge about the facts of the case and the authority to settle the
                                  17   injunctive relief claims. If a plaintiff asserts claims based on the accessibility of a website or
                                  18   mobile software application, a defendant also shall be represented at the joint site inspection by
                                  19   person(s) with the best possible technical knowledge regarding the website or mobile software
                                  20   application at issue.” Plaintiff claims that a site inspection occurred but does not identify who was
                                  21   present on behalf of defendant. Defendant claims it did not happen. The Court requires clarity. If
                                  22   an inspection in compliance with General Order ¶ 7(c) did not occur, the parties SHALL schedule
                                  23   the same to occur within 35 days or be subject to sanctions.
                                  24           Further, in conformity with General Order ¶ 8, the joint site inspection SHALL occur at the
                                  25   same time as an “in-person settlement meeting.” The settlement meeting SHALL occur at the same
                                  26   time and location as the joint site inspection.
                                  27           The parties SHALL provide the Court with the date and time of the inspection/settlement
                                  28   conference and the identities of those who will attend.
                                   1          A compliance hearing shall be held on the Court’s 9:01 a.m. calendar on Friday,

                                   2   February 14, 2020, in Courtroom 1 of the United States Courthouse located at 1301 Clay Street

                                   3   in Oakland, California. No later than five (5) business days prior to the date of the compliance

                                   4   hearing, the parties shall file a response to this Order to Show Cause. If compliance is complete,

                                   5   the parties need not appear, and the compliance hearing will be taken off calendar.

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: January 28, 2020
                                                                                                 YVONNE GONZALEZ ROGERS
                                   9                                                        UNITED STATES DISTRICT COURT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
